Citation Nr: 1741840	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-20 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a permanent evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol dependence and polysubstance abuse, prior to October 21, 2016.

2.  Entitlement to total disability based on individual unemployability, prior to December 15, 2014.


REPRESENTATION

Veteran represented by:	Mr. Timothy M. White, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to December 2007. 

This appeal comes before the Board of Veterans Appeals (Board) from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Alabama.

In November 2015, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran waived initial consideration of the additional evidence associated with the claims folder.  A transcript of this proceeding is associated with the claims file.

In May 2016, the Board remanded this matter for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms which more nearly approximate total occupational and social impairment.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for service-connected PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.125, 4.130, Diagnostic Code 9411 (2016).

2.  The grant of a 100 percent rating for PTSD renders moot the appeal for a TDIU.  38 U.S.C.A. §§ 1155, 5101(a), 5121, 5121A (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Increased Rating in excess of 70 percent for PTSD

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

Use of the term "such as" in the criteria for a rating under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be due to those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  GAF scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In May 2013, the Veteran was seen at an outpatient clinic.  The Veteran had recently completed a detox program at a residential facility.  The therapist noted that the Veteran had demonstrated a lack of capacity to resolve his problem(s) and "treatment at another level of care or type of service therefore is indicated."  The therapist noted that the Veteran's intoxication or withdrawal problem, health, and functioning had improved sufficiently.  However, the Veteran demonstrated regression of lack of progress to such a degree that further interventions at the present level of care would be ineffective and/or decreased the Veteran's willingness to engage in treatment, and also, it would not enhance his ability to prevent relapse or continued use.  The Veteran's GAF score was 50.  The therapist confirmed the Veteran's PTSD diagnosis.  See Medical Treatment Record-Government Facility entered in VBMS in November 2013, pages 31-33. 

In June 2013, the Veteran submitted an application for Increased Compensation based on Unemployability based on his PTSD with polysubstance abuse.  See VA 21-8940. 
 
On November 19, 26 and 27, 2013, the Veteran was seen at an outpatient clinic.  The Veteran was homeless and unemployed.  The Veteran stated that he was a patient at a treatment facility.  The examiner noted that the Veteran was alert, oriented to person, place, and situation.  His speech was of a normal rate and rhythm, now.  His insight, judgment, and impulse control were improving.  His mood was euthymic, affect showed a full range of emotion.  The Veteran was neatly and casually dressed.  The Veteran began dating and had just re-connected with his 14 year old daughter whom he had not seen in 14 years.  The examiner stated that the Veteran's weakness was his long history of substance use which was in remission.  He had been prescribed different medications to help him cope with his disability.  The Veteran's GAF score was 60.  The examiner confirmed the Veteran's PTSD diagnosis and polysubstance dependence.  See Medical Treatment Record-Government Facility entered in VBMS in December 2013, pages 15-16, 19.  

In January 2014, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and VA e-folder.  The Veteran reported attending three semesters of college; his last semester was in 2010.  He had problems with concentration and social anxiety.  The examiner stated that the Veteran's PTSD symptoms included re-experiencing, avoidance, and hyperarousal.  The Veteran had mild memory loss such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or work-like settings; anxiety; depressed mood; chronic sleep impairment; suspiciousness and panic attacks more than once a week.  However, the Veteran was capable of managing his financial affairs.  The Veteran had a strong history of polysubstance abuse before and after the military.  However, he had been clean for about four months.  The examiner further stated that the claimant required ongoing management of psychotropics and psychotherapy and treatment for substance abuse.  The Veteran had last worked for seven months in 2011.  The Veteran had occupational and social impairment with reduced reliability and productivity which was attributed to the PTSD.  The examiner opined that the Veteran was less likely as not unemployable due to PTSD.  Additionally, the examiner confirmed the Veteran's PTSD diagnosis with polysubstance abuse.

In January 2014, the Veteran had been released from a treatment center but he stated that the program was not strong enough because "Mine is more mental.  I need to get a handle on what is going on upstairs."  The Veteran stated that he was tired of being mentally.  Because of his drug use and behavior, the Veteran's girlfriend did not want him around her 14-year-old daughter or his other 3 children.  He did not have a place to live.  In March 2014, the Veteran's girlfriend took him to the VAMC emergency room.  He stated that he had been using drugs to mask his breaking point and "neck" his PTSD.  He had been getting worse and went to the ER before he "did something he might regret."  He stated that he called his girlfriend to take him to the ER and "if she didn't he was going to blow his brains out."  See Capri entered in VBMS in May 2014, page 57.

During a March 2014 crisis assessment at the VAMC, the Veteran presented with Depression and SUD of multiple drugs.  He admitted to having suicidal ideation (SI) in the past month with a plan to overdose.  See Capri entered in VBMS in May 2014, page 79 and 82.

From April 9, 2015 through June 9, 2015, the Veteran was a resident at a treatment center.  The Veteran had been an addict for between 15 to 18 years.  He attended group and individual counseling and substance abuse education.  The Veteran stated that he drank and/or used drugs because he did not "like the way he felt."  The Veteran's GAF score was 42.  Upon discharge, the examiner noted that the Veteran had problems relating to social environment, had occupational unemployment, and was homeless.  The Veteran's GAF score was 55.  The Veteran was diagnosed with polysubstance dependence and hallucination dependence in early remission.  See Medical Treatment Record-Government Facility entered in VBMS in October 2015, pages 4, 6-8, 11.  

During his November 2015 Videoconference hearing, the Veteran stated that he was last employed in 2012 for seven months.  The Veteran stated whenever he was working, he was using marijuana and narcotics which he believed helped him relieve his social anxiety issues.  He had been married, but because of trust issues, the marriage ended in divorce.  He further stated that he had been in a treatment facility five times in the past three years.  He had been sober seven months since he returned from Iraq.  He stated that he had trouble dealing with the public; he thought everyone was out to get him.  For that same reason, the Veteran did not have friends.  Overall, the Veteran felt hopeless; lack of motivation; lack of positive self-will to do anything positive for himself, his children and for anyone.  He felt anger towards himself.  In the past five years, attempted to commit suicide three times.  The Veteran was prescribed different PTSD medications which made him numb.  During the nights, the Veteran woke up four to six times sweating and shaking.  He stated that he had a recurring nightmare regarding his mother's suicide.  He was prescribed sleeping medication; however, they affected him negatively.  Sometimes, the Veteran did not sleep.  During the day, the Veteran rarely took care of his personal hygiene.  He stated that, sometimes, he went up to two weeks without a shower.  

On June 15, 2016, the Veteran was seen at a VAMC.  The Veteran admitted to a relapse of opiates and meth and marijuana; however, he had also been using other drugs prior to the relapse.  See Capri entered in VBMS in July 2016, page 17.  The Veteran also got married; however, five months later, he was separated.  See October 2016 VA examination.  On June 30, 2016, the Veteran was placed in Category I - High Risk for Suicide.  The examiner noted that the Veteran had continued stressors to include SUD, relationship, history of drug overdose, PTSD, prior attempts, PTSD diagnosis, depression, anxiety, and opioid dependence.  See Capri entered in VBMS in July 2016, page 9, 17.

In October 2016, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and VA e-folder.  The examiner noted that the Veteran's PTSD caused sleep disorder with nightmares, recurrent recollections, hypervigilance, avoidance, startle response, irritability, detachment, withdrawal, suicidal ideation.  The Veteran's polysubstance abused was associated with an attempt to self- medicate his PTSD symptoms.  The examiner further stated that the symptoms of PTSD and polysubstance abuse interact, each condition complicating treatment for the other condition.  The Veteran was receiving intermittent counseling, both group and individual, for substance abuse and PTSD.  He had been to rehab about six times and had been at an inpatient center at VA about four times with January 2016 being the last hospitalization.  Due to his hypervigilence, the Veteran had difficulty entering public.  He had exaggerated startle response with loud noise and difficulty sleeping and nightmares almost every night.  There were psychotic features when he used illicit meth and tended to be quite paranoid even when clean from meth.  He had panic attacks at least once daily especially around people, or even when he was by himself, his mind races.  He had multiple suicide attempts on multiple occasions, more likely when using meth.  He bathed irregularly.  He believed he used substances to self-medicate his PTSD.  The Veteran had thoughts about injuring himself or others but there was no imminent threat.  He was a Category I suicide risk.  The examiner stated that the Veteran needed ongoing management of psychotropics and individual and group counseling for PTSD and substance abuse.  The examiner noted that the Veteran had total occupational and social impairment and was less likely as not unemployable based on PTSD.  The examiner confirmed the Veteran's PTSD, polysubstance and alcohol abuse.  

Following careful review of all the evidence of record, to include the Veteran's VA treatment records, his VA examination reports, and testimony from the November 2015 Videoconference hearing, the Board finds that the severity of the Veteran's disability more nearly approximates total occupational and social impairment, as contemplated by a 100 percent disability rating, prior to October 21, 2016.  See 38 C.F.R. §§ 4.7, 4.130.  The Veteran's PTSD is manifested by symptoms including depressed mood; anxiety; persistent danger of hurting self; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); suspiciousness and trust issues; anger; hypervigilence; increased startle response; chronic sleep impairment; nightmares; flashbacks; mild memory loss, such as forgetting names, directions or recent events; impaired concentration; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; and an inability to establish and maintain effective relationships.  The Veteran has had periods of times when his symptoms have temporarily improved; however, the symptoms have generally been consistent.  His nightmares have caused him to have difficulty sleeping for long periods of time.  The Veteran did not have any friends.  In November 2013, the Veteran began dating and living with the mother of his 14 year old daughter; however, three months later, she asked him to leave.  The Veteran was married in 2016 but separated five months later.  Previously, he was married for five years.  He attempted suicide three times, and from June 2016, he was place in Category I - High Risk for Suicide.  

Additionally, the Veteran had not worked, or attempted to work, since 2012.  See, November 2015 Videoconference hearing; VA Forms 21-4192 and 8940.  The VA October 2016 VA examiner noted that the Veterans was unemployable based on PTSD.  The examiner noted that the Veteran had a substance abuse problem.  Because of his substance abuse problem, the Veteran had been in and out of treatment centers and hospitals.  From 2007 to the time of the hearing, the Veteran had been sober seven months.  Over the years, the Veteran had been homeless; he stated that he felt hopelessness; lack of motivation; lack of positive self-will to do anything positive for himself.  

Upon VA examination in January 2014 and October 2016, the VA examiners noted that the Veteran's PTSD symptoms include difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The Board notes that the Veteran's substance abuse problem has been linked to his service-connected disability.

Based on the frequency, severity, and duration of the Veteran's symptoms, the Board finds that the Veteran has total occupational and social impairment.  

In view of the above, the Board finds that the application of the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. § 5107(b) is appropriate in this case.  The level of disability, when the benefit of the doubt is given to the Veteran, is approximately commensurate with the 100 percent rating under Diagnostic Code 9411 under current rating criteria.  38 U.S.C.A. §§1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

II.  TDIU

TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In this case, the Board has awarded a 100 percent schedular rating for the Veteran's PTSD for the entirety of the period the claim has been pending.  The Board finds that the grant of a total rating for PTSD, which results in the Veteran having a "total" (100 percent) rating for the entire rating period, renders the TDIU claim moot, and it must be dismissed.  See Green v West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is granted, a veteran is not also entitled to TDIU for the same period). 

The Board is cognizant of the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008), in which the Court held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an additional disability of 60 percent or more (housebound rate).  See Bradley v. Peake, 22 Vet. App. 280 (2008), 38 U.S.C.A. § 1114(s).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot. 

However, having reviewed Bradley, the Board concludes that the facts of that case are sufficiently distinguishable from the facts of this case such that the holding in Bradley is inapplicable, and the Veteran's TDIU claim is in fact moot.  Specifically, the Veteran in Bradley was in receipt of a 100 percent schedular rating for service connected disabilities other than his PTSD, which was rated at 70 percent.  As such, the Court concluded that the PTSD on its own could potentially result in a TDIU in and of itself.  Conversely, here, the Veteran is in receipt of 100 percent schedular rating for PTSD and only a combined 10 percent rating for his other service-connected disabilities.  There is no suggestion that the Veteran's service-connected tinnitus and hearing loss interfere in any way with his employability.

Simply put, aside from PTSD, the Veteran does not have any service-connected disabilities, which are evaluated as less than total, that have been suggested to cause any unemployability.  As such, Bradley is inapplicable, and the grant of a total schedular rating for PTSD renders the Veteran's TDIU claim moot for the entire period on appeal.



ORDER

Entitlement to a rating of 100 percent, for the service-connected PTSD, is granted.

The appeal as to entitlement to TDIU is dismissed.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


